Order entered September 23, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00625-CV

 DAY INVESTMENT GROUP, LLC, JASON MARTINEZ, AND ANGELA
                    YAUN, Appellants

                                         V.

   COLBY DAUCH, BRIANNA DAUCH AND WAYNE M. TAYLOR, AS
              SUBSTITUTE TRUSTEE, Appellees

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-02300-2020

                                      ORDER

      The deadline for filing the reporter’ record in this appeal was suspended

pending the Court’s determination of its jurisdiction. From a review of appellants’

jurisdictional letter brief, it appears the reporter’s record may be necessary to

determine jurisdiction. Accordingly, we ORDER Destiny M. Moses, Official

Court Reporter for the 416th Judicial District Court, to file the reporter’s record no

later than October 6, 2020.
      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Moses and the parties.

                                        /s/   ROBERT D. BURNS, III
                                              CHIEF JUSTICE